Monks, J.
This action was brought by the Bromley Manufacturing Company and three others against Heiman Barnett and three others, and judgment was rendered in favor of said plaintiffs below.
Prom said judgment, the defendants in the court below appealed. The parties are designated in the assignment of errors as follows: “The Bromley Manufacturing Company et al., appellees, v. Heiman Barnett et al., appellants.” Rule six of this court requires that “The assignment of errors shall -contain the full names of all the parties.” This rule has. not been complied with. Besides the names of the appellants should be written before the abbreviation “vs.” and the names of the appellees after said abbreviation, instead of the reverse, as was done in this case. The assignment of errors is the complaint of the parties appealing, and the only parties over whom this court has jurisdiction are those named therein. Big Four Building and Loan Assn. v. Olcott, 146 Ind. 176; Bozeman v. Cale, 139 Ind. 187, 190, and cases cited; Thornton’s Ind. Prac. Code, section 655, note 1; Elliott’s App. Proc., section 186, 322.
*607The parties to the judgment appealed from not being before the court, the cause cannot be determined upon its merits. Big Four Building and Loan Assn. v. Olcott, supra, and cases cited.
The appeal is therefore dismissed.